United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-2272
                                    ___________

United States of America,             *
                                      *
             Appellee,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
David D. Ingram, also known as L. A. *
Ingram, also known as Elroy,          * [UNPUBLISHED]
                                      *
             Appellant.               *
                                 ___________

                              Submitted: January 4, 2012
                                 Filed: January 9, 2012
                                  ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       David Ingram brings this appeal following entry of judgment by the district
     1
court revoking his supervised release and sentencing him to serve two years in prison.
For reversal, he argues that the court lacked jurisdiction to revoke his supervised
release after the term had expired; that the court clearly erred in finding that he
violated his supervised release; and that he received ineffective assistance of counsel.



         1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
       We reject these arguments. The district court had jurisdiction to revoke
supervised release, because the court issued a warrant to arrest Ingram for alleged
violations of his supervised release before his term had expired. See 18 U.S.C.
§ 3583(i). Further, upon careful review, we conclude that the district court did not
clearly err in finding by a preponderance of the evidence presented at the revocation
hearing that Ingram illegally possessed a firearm and distributed a controlled
substance, which violated his supervised release conditions. See United States v.
Tyndall, 521 F.3d 877, 882 (8th Cir. 2008). Finally, the ineffective-assistance claim
is undeveloped and not properly before us. See United States v. Hughes, 330 F.3d
1068, 1069 (8th Cir. 2003).

      Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw.
                      ______________________________




                                         -2-